Citation Nr: 1123091	
Decision Date: 06/16/11    Archive Date: 06/28/11	

DOCKET NO.  08-34 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma, claimed as the residual of inservice exposure to asbestos.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to May 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for a chronic respiratory disorder, to include COPD and asthma.  In pertinent part, it is contended that the Veteran's current respiratory/pulmonary disability is the result of exposure to asbestos during his period of active military service in the United States Navy. 

In that regard, in January 2011, the Board requested the opinion of a VA medical expert regarding the exact nature and etiology of the Veteran's claimed respiratory disability.  At that time, it was noted that service treatment records were negative for evidence of a chronic respiratory disorder.  However, during the course of VA outpatient treatment in September 2003, the Veteran gave a history of pneumonia/pleurisy on four occasions as a child.  While at the time of a service entrance examination in June 1961, the Veteran gave a history of "whooping cough," a clinical evaluation of the Veteran's lungs and chest conducted at that time was within normal limits.  A service separation examination of May 1963, to include radiographic studies of the Veteran's chest, was similarly within normal limits, and no pertinent diagnosis was noted.  The earliest confirmed clinical indication of the presence of a chronic respiratory disorder appears to have occurred in August 2001, almost 40 years following the Veteran's discharge from service, at which time he received a diagnosis of "possible asthma equivalent."  However, the Veteran claims to have experienced respiratory difficulty since 1998.  

Further review of pertinent evidence would appear to indicate that, during the Veteran's period of service in (engine) maintenance with the United States Navy, he may very well have experienced at least some degree of exposure to asbestos.  However, by his own admission, the Veteran smoked cigarettes for many years, and only quit smoking "after 19 pack-years in 1978."  Additional evidence is to the effect that, subsequent to service, the Veteran may have been exposed to aluminum dust, as well as various other substances in his capacity as a tool and dye worker.  Significantly, since the time of the Veteran's discharge from service, he has received diagnoses of bronchitis with reactive airway disease, granuloma on the lung, asthmatic bronchitis (status asthmaticus), and the aforementioned COPD.  

In light of the aforementioned, it was requested that the VA medical expert review the Veteran's entire claims folder, and provide an answer to the following question:  

Does the Veteran currently suffer from a chronic, clinically-identifiable respiratory/pulmonary disorder, and, if so, did that disorder at least as likely as not have its origin during the Veteran's period of active military service, to include as a residual of inservice exposure to asbestos?

In response to the Board's request, a VA medical expert, in February 2011, indicated that he did not have the information necessary to definitively answer the question as to whether the Veteran currently suffered from a chronic, clinically-identifiable respiratory/pulmonary disorder.  The medical expert further commented that the Veteran suffered from shortness of breath, as well as a variety of upper airway and lower airway conditions.  Normal pulmonary function tests and a normal chest CT raised the possibility of asthma or cough-variant asthma.  Also noted was that the Veteran's lung examination had always been normal, which could also occur in asthma.  According to the examiner, the Veteran's records indicated that more recent pulmonary function tests had shown "moderate airway obstruction."  However, the actual study was not available for review.  

Under the circumstances, the medical expert recommended obtaining updated pulmonary function tests or copies of prior studies, as well as a more detailed history of dyspnea, including severity, progression, associated symptoms, and exacerbating or ameliorating factors, along with an evaluation for other causes of dyspnea.  In the opinion of the examiner, if pulmonary function tests were abnormal, and no other cause of dyspnea could be determined, then the Veteran was likely suffering from a "chronic pulmonary disorder."

As per the aforementioned discussion, a review of the Veteran's claims folder does, indeed, reveal a notation of moderate obstructive disease by pulmonary function testing in a VA outpatient treatment record of September 2007.  However, as noted by the VA medical expert, the actual numeric results of that pulmonary function test are not at this time a part of the Veteran's claims folder.  Moreover, the Veteran has yet to be afforded a VA pulmonary/respiratory examination in order to more accurately determine the exact status of his currently-claimed respiratory problem.  Under the circumstances, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's current claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should attempt to obtain the actual report (including all numeric values) for the VA pulmonary function testing which was apparently conducted in September 2007, and which yielded a diagnosis of "moderate obstructive disease."  That report, once obtained, should be made a part of the Veteran's claims folder.  Should that report prove unavailable, the RO/AMC should specifically so state.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2010, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded a VA respiratory/pulmonary examination (to include full pulmonary function studies) in order to more accurately determine the exact nature and etiology of his currently claimed respiratory disorder.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the respiratory examination, the examiner should specifically comment regarding the nature and etiology of any identified dyspnea, including its severity, progression, associated symptoms, and exacerbating or ameliorating factors.  The examiner should, additionally, specifically comment as to whether, based on examination findings, including results of pulmonary function testing, the Veteran currently suffers from chronic lung/airway/air flow obstruction.  A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a chronic respiratory disorder, to include COPD and asthma.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in November 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



